Citation Nr: 0935733	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides, specifically Agent 
Orange.

2.  Entitlement to service connection for headaches, to 
include as due to exposure to herbicides, specifically Agent 
Orange.
	

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The record reflects that the Veteran attended a Board hearing 
in Washington, DC in March 2008.  The hearing transcript is 
of record.

In September 2008, the Board issued a decision that denied 
the above claims.  On appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a July 2009 Order vacating the 
September 2008 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's July 2009 Joint Motion for Remand, 
additional evidentiary development is required prior to the 
adjudication of the Veteran's claim.  In particular, the July 
2009 joint motion contends that the Board's September 2006 
decision did not consider the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) in which the Court of Appeals 
for Veterans Claims (Court) recently found that the use of 
'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

In this respect, the Board denied the Veteran service 
connection for chloracne, to include as due to exposure to 
herbicides, specifically Agent Orange, because there was no 
evidence that the Veteran had a current diagnosis of 
chloracne.  However, the Court noted that the Veteran was 
diagnosed in March and June 2009 with folliculitis.  As both 
chloracne and folliculitis are skin conditions, under 
Clemons, folliculitis is considered within the scope of the 
Veteran's claim for service connection for chloracne.  
Therefore a VA examination, to include a nexus opinion, is 
necessary to determine the nature of the Veteran's 
folliculitis and whether it is related to his active duty 
service.

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. 38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These three 
elements have been met.  Hence, the Board also finds that a 
VA examination should be scheduled in order to ascertain the 
etiology of the Veteran's folliculitis as well as his 
headaches.

According to 38 C.F.R. § 3.159(c) (2008), VA has a duty to 
assist Veterans in obtaining Federal records which may be 
pertinent to their claim.  With respect to Futenma Air Base 
treatment records, the Board finds that a remand is necessary 
to allow the agency of original jurisdiction (AOJ) an 
opportunity to attempt to obtain these outstanding treatment 
records.

The Board notes that clinical records may be located in a 
Veteran's personnel file.  As such, the Board concludes that 
all efforts to reconstruct the Veteran's service records have 
not been exhausted.  Moreover, the Veteran's personnel 
records may contain information regarding his unit or 
organization while he was stationed at Futenma Air Base in 
Okinawa, Japan.  If so, unit histories, including sick call 
and morning reports, may be obtained which verify his claimed 
exposure to herbicides, to include Agent Orange, and the 
claimed resulting headaches and skin condition.
Since clinical medical records are sometimes filed under the 
name of the facility, and not the Veteran, Board observes 
there is a chance that records related to the Veteran's 
treatment are still available at the National Personnel 
Records Center (NPRC).  As such, a remand is necessary to 
make appropriate attempts to obtain such records.

Finally the RO should obtain any VAMC treatment records for 
the period of July 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1.	Appropriate attempts should be made to 
retrieve any outstanding clinical 
records from Futenma Air Base in 
Okinawa, Japan, or any associated aid 
stations.  It should be noted that the 
Veteran's clinical records may be filed 
at the NPRC under the name of the 
facility, and not the Veteran.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain records would be futile.  

2.	Obtain any VA treatment records from 
the Houston VAMC for the period from 
July 2007 to the present.  A response, 
negative or positive, should be 
associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

3.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any skin 
condition, to include folliculitis and 
chloracne that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file should be 
made available for review in connection 
with the examination.  The examiner 
should address whether or not any skin 
condition found on examination was at 
least as likely as not (i.e., 
probability of 50 percent), related to 
his military service or the result of 
herbicide exposure.  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that 
the claims file was available for 
review.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

4.	The Veteran should also be afforded 
with an appropriate VA examination to 
determine the identity and etiology of 
his headaches.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner should 
address whether or not the veteran's 
headaches are at least as likely as not 
(i.e., probability of 50 percent), 
related to his military service or the 
result of herbicide exposure.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

5.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


